Title: From Thomas Jefferson to John Vanmetre, 4 September 1800
From: Jefferson, Thomas
To: Vanmetre, John



Sir
Monticello Sep. 4. 1800.

Your favor of Aug. 26. has been duly recieved and is entitled to my thankfulness for the personal considerations you are pleased to express in it. how far the measures proposed might have the expected effect, you can best judge. however in the great exercise of right in which the citizens of America are about to act, I have on mature consideration seen that it is my duty to be passive. the interests which they have at stake are entitled to their whole attention, unbiassed by personal esteem or local considerations: and I am far from the presumption of considering myself as equal to the awful duties of the first magistracy of this country. that there should be differences of opinion among our fellow citizens is to be expected always. men who think freely & have the right of expressing their thoughts will differ. it is true that these differences have of late been artificially increased. but they are now again subsiding to their natural level, and all will soon come right, if no acts of violence intervene. the great question which divides our citizens is whether it is safest that a preponderance of power should be lodged with the monarchical or the republican branch of our government? temporary panics may produce advocates for the former opinion even in this country; but the opinion will be as shortlived as the panic with the great mass of our fellow citizens. there is one circumstance which will always bring them to right: a preponderance of the executive over the legislative branch cannot be maintained but by immense patronage, by multiplying offices, making them very lucrative, by armies, navies, &c which may enlist on the side of the patron all those whom he can interest, & all their families & connections. but these expences must be paid by the labouring citizen. he cannot long continue therefore the advocate of opinions, which, to say only the least of them, doom the labouring citizen to toil & sweat for useless pageants.I should be unfaithful to my own feelings were I not to say that it has been the greatest of all human consolations to me to be considered by the republican portion of my fellow citizens, as the safe depository of their rights. the first wish of my heart is to see them so guarded as to be safe in any hands, and not to depend on the personal disposition of the depository: and I hope this to be practicable as long as the people retain the spirit of freedom. when that is lost, all experience has shewn that no forms can keep them free against their own will. but that corrupt state of mind must be very distant in a country where, for ages to come, unoccupied soil  will still offer itself to those who wish to reap for themselves what themselves have sown. our chief object at present should be to reconcile the divisions which have been artificially excited and to restore society to it’s wonted harmony. whenever this shall be done it will be found that there are very few real opponents to a government elective at short intervals. accept assurances of the respect of Sir
Your very humble servt

Th: Jefferson

